DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 May 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 22-23, 33-36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0149745 by Suh et al.
As to claim 20, Suh discloses a method for secure multicast communication between a plurality of devices forming a cluster of devices connected to one another by a local network, wherein each device includes a storage area, a data communication unit and a data processing unit (Suh: Page 1, Sec 5 and 12; group key multicast, and Fig 7), the method comprising: 
a) electing one of said devices as a key distribution device (Suh: Fig 1; Page 1, Sec 12 and Page 2, Sec 29; Key distribution center determined for group); 
b) generating a group encryption key in said key distribution device (Suh: Page 5, Sec 83; key distribution center generates group key); 
c) establishing a secure communication channel between the key distribution device and a further device of a group of devices to be connected to the cluster (Suh: Page 2, Sec 30-31, 39-40; key exchange used to establish secure communication channel between KDC and recipient); 
d) transmitting the group encryption key from the key distribution device to the further device and storing the group encryption key in the storage area of the further device (Suh: Fig 4 and 5; Page 5, Sec 86 – Page 6, Sec 101; group key broadcast to mobile device); 
e) repeating steps (c) and (d) for all devices in the group of devices to be connected to the cluster (Suh: Fig 4 and 5; Page 5, Sec 86 – Page 6, Sec 101; mobile key broadcast occurs for all mobile devices that transmit an ID to the key distribution center); 
f) when all devices of the group of devices to be connected to the cluster have received the group encryption key, starting multicast communication among the devices of the cluster, wherein data packages transmitted by each device of the cluster to the other devices of the cluster are encrypted with the group encryption key (Suh: Page 2, Sec 25; multicast using updated key).
As to claim 22, Suh further discloses wherein the secure communication channel is adapted to provide confidentiality and integrity of the data transmitted over the secure communication channel, as well as authenticity of the devices between which the secure communication channel has been established (Suh: Fig 3; Page 4, Sec 67 – Page 5, Sec 78; public/private key exchange used to establish secure channel).
As to claim 23, Suh further discloses wherein the step of establishing a secure communication channel is performed using pairs of public and private keys of the group key distribution device and of the respective further device (Suh: Fig 3; Page 4, Sec 67 – Page 5, Sec 78; public/private key exchange used to establish secure channel). 
As to claim 33, Suh further discloses wherein: the step of generating a group encryption key further includes the step of generating a time stamp, indicative of the time of generation of the group encryption key; and the time stamp is transmitted along with the group encryption key from the key distribution device to the further devices to be connected to the cluster (Suh: Page 7, Sec 142; key generation time transmitted in verification message).
As to claim 34, Suh further discloses further comprising: when a device of the group of devices to be connected to the cluster receives a group encryption key and relevant time stamp, the receiving device compares the time stamp associated with time stamp with the actual time and accepts the group encryption key if the time stamp and the actual time fall within a preset time interval; and otherwise the received group encryption key is discarded (Suh: Page 7, Sec 142; verification message validated based on time information).
As to claim 35, Suh further discloses further comprising a group encryption key refresh procedure (Suh: Fig 4 and 5; Page 5, Sec 86 – Page 6, Sec 101; see above rejection of claim 20).
As to claim 36, Suh further discloses wherein the group encryption key refresh procedure comprises: the key distribution device generates a refreshed group encryption key; the refreshed group encryption key is multicasted by the key distribution device to the devices of the cluster (Suh: Fig 4 and 5; Page 5, Sec 86 – Page 6, Sec 101; see above rejection of claim 20). 
As to claim 38, Suh further discloses further providing a device removing procedure, adapted to remove a sub-group of devices from the cluster.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0149745 by Suh et al in view of U.S. Patent Application Publication No. 2016/0006729 by Yang et al.
As to claim 21, Suh discloses all recited elements of claim 20 from which claim 21 depends.
Suh does not expressly disclose wherein the group encryption key is a symmetric encryption key.  
Yang discloses wherein the group encryption key is a symmetric encryption key (Yang: Page 3, Sec 20-21 ; shared symmetric key used for multicast). 
Yang and Suh are analogous art because they are from the common area of secure multicast transmission.
It would have been obvious, at or before the effective filing date of the instant application, to use the symmetric key of Yang in the system of Suh.  The rationale would have been to have an easily creatable secure keys for communication (Yang: Page 2 Sec 16).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0149745 by Suh et al in view of U.S. Patent Application Publication No. 2009/0304019 by Chan.
As to claim 24, Suh discloses all recited elements of claim 20 from which claim 24 depends.
Suh does not expressly disclose wherein the devices of the cluster periodically transmit a multicast alive message. 
Chan discloses wherein the devices of the cluster periodically transmit a multicast alive message (Chan: Page 3-4, Sec 39; multicast alive message periodically transmitted). 
Yang and Chan are analogous art because they are from the common area of secure multicast transmission.
It would have been obvious, at or before the effective filing date of the instant application, to use the alive message broadcast of Chan in the system of Suh.  The rationale would have been to ensure nodes are still active in the system (Chan: Page 3-4, Sec 39).

Allowable Subject Matter
Claims 25-32, 37 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432